DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 02/03/2021 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/687,635 filed 6/20/2018. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 4/23/2021 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 3/17/22 is acknowledged. Since Applicant’s failed to comply with the requirement (see page 3 of the election/restriction requirement) to further elect a single Species among Species A-D corresponding to claims 12-15, Species A corresponding to claim 12 will be considered while claims 13-15 together with claims 16-28 are withdrawn from consideration.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations, see claims 10 and 11, that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim limitation
Generic placeholder
Functional language
Claim number
Specification

mechanism
Applying voltage to a terminal 
applying
10, 11 
Par. [0185]














Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Objections
8.	Claim 9 is objected to because of the following informalities:  The recitation calling for, “… the electrodes of the apparatus ...” should read “… the first and second electrodes …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 3, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation one or more, and the claim also recites different metal which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note that since the requirement for the cap layer could be met with a single layer, the recitation calling for, “…comprised of a different metal” is indefinite. For examination purposes, it will assumed to read that the cap layer comprises one layer.
In a situation where the requirement for the cap layer is met with either a transparent conductor material or a conductor material, the recitation calling for, “… the metal is selected from the group …” would be indefinite.
The recitation of claim 9 calling for, “… wherein the cap layer functions as a first electrode, comprising a metal contact layer coupled to the substrate, the metal contact layer functioning as a second electrode” is vague and/or confusing. It is not clear whether the recited metal contact further limits the cap layer or the first electrode.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agraffeil (“Agraffeil”) US PG-Pub 2016/0093495. 
Agraffeil discloses an apparatus, comprising: a heterostructure comprising, a substrate (element 1, Fig. 4) comprising a Group-III-nitride material (abstract and ¶¶[0014 and 0029-0030]); a source layer (element 1b, Fig. 4) positioned on a surface of the substrate, the source layer comprising a dopant (¶¶[0038, 0039 and 0069]); and a conductive cap layer (element 2, Fig. 4) positioned on the source layer, the cap layer comprising at least one material selected from the group consisting of: a metal (Mg, ¶[0055]), a transparent conductor material (Mg, ¶[0055]), and a conductor material (Mg, ¶[0055]).  
Re claim 2, Agraffeil discloses (abstract and ¶¶[0014 and 0029-0030]) wherein the Group-III-nitride material comprises a compound of a nitrogen and at least one element selected from the group consisting of: gallium, aluminum, indium, boron, and thallium. 
	Re claim 3, insofar as understood, Agraffeil discloses the cap layer comprises one layer.
	Re claim 12, Agraffeil discloses wherein the dopant includes magnesium (¶[0038]). 
14.	Claim(s) 1-5, 7  and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (“Kojima”) USPAT 6,639,354. 
Kojima discloses in Fig. 5 an apparatus, comprising: a heterostructure comprising, a substrate (element 12) comprising a Group-III-nitride material (cols. 6 and 11, lines 39-47 and 30-58 respectively); a source layer (element 15, col. 7, lines 1-11) including a dielectric layer (as required in claim 5) positioned on a surface of the substrate, the source layer comprising a dopant (element 13d, col. 11, lines 30-58); and a conductive cap layer (element 17) positioned on the source layer, the cap layer comprising at least one material selected from the group consisting of: a metal, a transparent conductor material, and a conductor material (col. 13, lines 53-67).  
Re claim 2, Kojima discloses (cols. 6 and 11, lines 39-47 and 30-58 respectively) wherein the Group-III-nitride material comprises a compound of a nitrogen and at least one element selected from the group consisting of: gallium, aluminum, indium, boron, and thallium. 
	Re claim 3, insofar as understood, Kojima discloses the cap layer comprises one layer.
Re claim 4, Kojima discloses (col. 13, lines 53-67) wherein the metal is platinum, gold,  and nickel selected from the group consisting of: platinum, palladium, gold, yttrium, and nickel. 
Re claim 7, Kojima discloses wherein a deposition thickness of the heterostructure is in the range of 1 nm and 5000 nm (1 µm, cols. 6, lines 39-47).
Re claim 12, Kojima discloses wherein the dopant includes magnesium (col. 11, lines 30-58). 
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agraffeil/Kojima in view of Shah et al. (“Shah”) US PG-Pub 2018/0109250.
Re claim 6, Agraffeil does not explicitly disclose the recited thickness -- Agraffeil discloses wherein a deposition thickness of the source layer is 1000 nanometers (¶[0072]). 
However, it would have been an obvious matter of choice to form the thickness to be sized as claimed, since such a modification would have involved a mere change in the size of the constituent components. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One would have been motivated to change to such thickness, depending on the desired size for the device. 
Re claim 8, Kojima employs cap materials which are similar to those employed by Applicants; thus, it is within the scope of the invention that recited work function is met. Furthermore, it has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Re claim 9, Agraffeil/Kojima discloses the device structure as recited in the claim. The difference between Agraffeil/Kojima and the present claim is the recited first and second electrodes.
Shah discloses wherein the cap layer functions as a first electrode (element 302), comprising a metal contact layer (element 304/306) coupled to the substrate, the metal contact layer functioning as a second electrode (Fig. 3A).
	Shah's teachings could be incorporated with the Agraffeil/Kojima device which would result in the claimed invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ Shah’s HEMT device including first and second electrodes since it has been held to be within the level of worker in the art to select a known device based on its suitability for its intended use as a matter of design choice. See Sinclair  & Carroll Co. v. Inter chemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Note that Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”)
Re claim 10, Shah discloses a mechanism for applying a voltage (negative bias voltage signal into gate inputs of HEMT cells 810/820, ¶[0075]) to the electrodes of the apparatus; and a controller (element 804) electrically coupled to the mechanism for applying the voltage to the electrodes of the apparatus (¶[0075]). 
Re claim 11, Shah discloses at least one sensor (element 920/922, Fig. 9 and ¶¶[0085 and 0089]) selected from the group consisting of: voltage sensor, current sensor, and capacitance sensor, wherein the controller (element 902) is configured … note that the recitation calling for, “… configured to control a power level … of the mechanism for applying the voltage according to a pre-defined threshold, wherein the pre-defined threshold corresponds to an amount of dopant diffused into the substrate” constitutes functional language and if the prior art structure is capable of performing the function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967); see also In re Otto , 136 USPQ 458, 459 (CCPA 1963). 	
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2019/0181329 to Enatsu et al. discloses active P-type layers in III-nitride device structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893